DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 3/16/2022.
 
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of GB ‘709 (GB 685,709).
With respect to claims 1, 2, 7, 8, 11, and 12, Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition for dip molding (abstract) which contains fillers such as calcium carbonate and clay (paragraph 0102).  
Nakamura discloses that the composition is vulcanized with sulfur (paragraphs 0095-0096) and that an accelerator such as a thiocarbamate, preferably zinc diethyl dithiocarbamate, is used in an 
GB ‘709 discloses rubber articles prepared by dipping (page1 , line 16-17) and formed from a rubber latex including a vulcanization accelerator comprising 100 pats by weight of N-substituted dithiocarbamic acid and 1-20 parts by weight of an alkyl xanthate salt (page 2, lines 22-33).  GB ‘709 discloses that adding the xanthate salt in combination with thiocarbamates provides for fast cure without causing undesirable thickening (page 1, lines 74-81) and that the xanthate enables reduction of curing time (page 2, lines 3-21).  In Example 3, the composition comprises 100 parts by weight rubber, 0.60 parts by weight zinc diethyl dithiocarbamate, and 0.10 sodium isopropyl xanthate (page 3, lines 84-94).
Given that Nakamura discloses a vulcanized rubber composition comprising accelerator such as preferred zinc diethyl dithiocarbamate and further given that GB ‘709 teaches that combining dithiocarbamate accelertors with alkyl xanthate salts reduces curing time without undesirable thickening, it would have been obvious to one of ordinary skill in the art to utilize an alkyl xanthate salt as an accelerator in the composition of Nakamura.
With respect to claim 4, Nakamura discloses adding a dispersing agent (paragraphs 0106 and 0167).
With respect to claim 5, GB ‘709 fails to disclose utilizing more than one alky xanthate salt, however, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize more than one xanthate—absent a showing of unexpected or surprising results.

With respect to claim 9, Nakamura discloses that a glove comprising a film is formed by dip molding (paragraph 0018).
With respect to claim 10, Nakamura discloses that a film is obtained by applying to a glass board (substrate) (paragraph 0053) which reads on claimed of forming a layer on the surface of a substrate.
With respect to claims 12 and 13, GB ‘709 discloses that the alkyl xanthate salts include zinc isopropyl xanthate (page 2, lines 45-56).

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that Nakamura does not disclose a specific example where calcium carbonate or clay is added in the latex composition and (B) that a secondary reference which does not disclose a carboxy-modified conjugated diene polymer (referring to Chen in arguments but also applicable to GB ‘709) would not have a reasonable expectation of success.
	With respect to argument (A), calcium carbonate and clay are not exemplified as fillers in Nakamura, however, case law holds that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Nakamura discloses that 
	With respect to argument (B), GB ‘709 is drawn to a natural rubber latex composition for use in forming dipped articles and is therefore clearly within the same field of endeavor as Nakamura.  While GB ’709 does not discloses carboxylated polymer latex, the teachings regarding the accelerators are more directly related to the curing agents such as sulfur rather than the rubber latex.  Applicant has not shown criticality for a carboxylated polyisoprene latex (applicant’s exemplified carboxy-modified polymer) compared to GB ‘709’s natural rubber (natural polyisoprene) latex.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn